DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 4-5 are cancelled. 
Claims 1-3 and 6-22 are pending.

Allowable Subject Matter
Claims 1-3 and 6-22 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 22 are allowed since there is no prior teaches an electrode film for in-plane electric field generation, comprising: 
a transparent substrate of dielectric material having first and second surfaces; 
a first electrode pattern disposed on the first surface of the transparent substrate including a first set of parallel conductive electrodes, wherein each of the conductive electrodes in the first set of parallel conductive electrodes are connected to a first bus; 
a second electrode pattern disposed on the first surface of the transparent substrate including a second set of parallel conductive electrodes, wherein 
each of the conductive electrodes in the second set of parallel conductive electrodes are connected to a second bus, 
elements of the first electrode pattern do not cross over the second bus and elements of the second electrode pattern do not cross over the first bus, and 
the first set of parallel conductive electrodes and the second set of parallel conductive electrodes are arranged in an interlaced pattern on said first surface; 
a third electrode pattern disposed on the second surface of the transparent substrate including a third set of parallel conductive electrodes, 

each of the conductive electrodes in the third set of parallel conductive electrodes are connected to a third bus, and  
elements of the third electrode pattern cross elements of the first electrode pattern or the second electrode pattern;  
the conductive electrodes in the first, second and third sets of parallel conductive electrodes are all parallel to each other;  
the first, second and third sets of parallel conductive electrodes are arranged in a further interlaced pattern such that the interlaced conductive electrodes in the further interlaced pattern form a repeating sequence on said first surface and said second surface;  
the first, second and third buses are configured to be connected to respective sources of electrical power supplying respective waveforms, such that the supplied waveforms generate a time-varying in-plane electric field pattern above a surface of the electrode film, and  
the transparent substrate protects the elements of the third electrode pattern from shorting to the first electrode pattern or the second electrode pattern; and  
each of the conductive electrodes include a pattern of open areas and a plurality of rails interconnected by a pattern of rungs, and wherein the plurality of rails include at least a pair of parallel edge rails that define edges of each of the conductive electrodes.  

Claims 1-3, 6-18 and 20-21 are allowed since they depend on the allowed claim 1.


Claim 19 is allowed since there is no prior teaches an electrode film for in-plane electric field generation, comprising: 
a transparent substrate of dielectric material having first and second surfaces, wherein the second surface of the transparent substrate is parallel to the first surface of the transparent substrate and the transparent substrate is a polymeric film or a glass film; 
a plurality of electrode patterns, each electrode pattern including a corresponding set of parallel conductive electrodes, 
wherein 
each of the conductive electrodes in a particular electrode pattern are connected to a corresponding bus; 
at least two of the electrode patterns are supported on the first surface of the transparent substrate and 
at least one of the electrode patterns is supported on the second surface of the transparent substrate;  
the conductive electrodes in the plurality of electrode patterns are all parallel to each other;  
the sets of parallel conductive electrodes in the plurality of electrode patterns are arranged in an interlaced pattern such that the interlaced conductive electrodes form a repeating sequence;  
the connected buses associated with the electrode patterns supported on the first surface of the transparent substrate are located on opposite sides of the first surface of the transparent substrate and the buses associated with each of the plurality of electrode patterns are configured to be connected to respective sources of electrical power supplying respective waveforms, such that the supplied waveforms generate a time-varying in-plane electric field pattern above a surface of the electrode film, and  
the transparent substrate protects elements of the at least one of the electrode patterns supported on the second surface of the transparent substrate from shorting to the at least one of the electrode patterns supported on the first surface of the transparent substrate ; and  
each of the conductive electrodes include a pattern of open areas and a plurality of rails interconnected by a pattern of rungs, and wherein the plurality of rails include at least a pair of parallel edge rails that define edges of each of the conductive electrodes.  



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871